Citation Nr: 1501334	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected hypertension, coronary artery disease, or psychiatric disability or secondary to the medications used to treat such disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Appellant had active duty service from September 1987 to September 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the Little Rock, Arkansas RO.  

The Veteran testified at a travel board hearing before the Board in February 2013.  A transcript of that appeal has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attended a VA examination in April 2010 regarding his sleep apnea.  The examiner provided a physical examination, diagnosed sleep apnea, and offered a nexus opinion between the Veteran's sleep apnea and his service-connected disabilities, but did not provide any opinion regarding whether the Veteran's sleep apnea was aggravated by the Veteran's service-connected disabilities or his medications.  The failure to offer an opinion on the aggravation aspect of the Veteran's claims renders the VA examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the issue must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep apnea symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the April 2010 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his sleep apnea.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed sleep apnea is causally or etiologically related to his service-connected hypertension, coronary artery disease, or psychiatric disability, to include any medications required for those disabilities?

b.)  Is it at least as likely as not that the Veteran's diagnosed sleep apnea is aggravated by (permanently worsened by) his service-connected hypertension, coronary artery disease, or psychiatric disability, to include any medications required for those disabilities?

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  If another VA examination is necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of any notification letter sent to the Veteran advising of the time, place and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




